The property here involved is a parcel at the northeast corner of Queens boulevard and Dongan avenue in the Elmhurst section of the borough of Queens, city of New York. It is divided by a zoning boundary between a business district and a residence district. These districts were established prior to petitioner's ownership. The order of the Special Term enabled petitioner to erect and maintain a gasoline service station upon the segment of the premises zoned for business. The Appellate Division modified the order by a direction that when circumstances so change by development of the neighborhood that the property is reasonably susceptible of being applied to a conforming use, then upon the application of the authorities or any one interested, the gasoline station must be removed.
We find in the record no valid basis for the relief so awarded. All that appears is that property acquired as *Page 160 
a speculation is not presently adaptable to a productive conforming use. The determination of the Board of Standards and Appeals is conclusive in the circumstances. (People ex rel. St.Albans-Springfield Corp. v. Connell, 257 N.Y. 73.)
The orders should be reversed, and the determination of the Board of Standards and Appeals reinstated, with costs in all courts.
POUND, Ch. J., CRANE, LEHMAN, O'BRIEN, HUBBS, CROUCH and LOUGHRAN, JJ., concur.
Ordered accordingly.